Case 2:19-cv-09372-PA-JPR Document 23 Filed 04/15/20 Page 1 of 1 Page ID #:81

 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   JONG JA KIM,                                 CV 19-09372 PA (JPRx)

12                Plaintiff,                      JUDGMENT
13          v.
14   WENFAN YANG, et al.,
15                Defendants.
16
17
18         Pursuant to the Court’s April 15, 2020 Minute Order dismissing this action for failure
19   to comply with the Court’s orders,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22
23   DATED: April 15, 2020                           _________________________________
                                                                Percy Anderson
24                                                     UNITED STATES DISTRICT JUDGE
25
26
27
28
